  Case 3:21-cv-00857-DNH-ATB Document 6 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SHIRLEY A. MORSE,
individually and as
Administrator of the Estate of
Harriet L. O’Connor
(Deceased),

                        Plaintiff,                     3:21-cv-857
                                                       (GLS/ATB)
                  v.

JOHNSON & JOHNSON et al.,

                   Defendants.
________________________________

                                     ORDER

      Judicial disqualification is governed by 28 U.S.C. § 455.

Disqualification is required when, among other things, a judge “knows that

he, individually or as a fiduciary, or his spouse or minor child residing in his

household, has a financial interest in the subject matter in controversy or in

a party to the proceeding, or any other interest that could be substantially

affected by the outcome of the proceeding.” 28 U.S.C. § 455(b)(4). Upon

review of the papers, disqualification is required in this case.

      Accordingly, it is hereby

      ORDERED that, pursuant to 28 U.S.C. § 455, the undersigned
  Case 3:21-cv-00857-DNH-ATB Document 6 Filed 08/11/21 Page 2 of 2




disqualifies himself from presiding over this matter; and it is further

      ORDERED that the Clerk shall reassign this matter to another District

Judge; and it is further

      ORDERED that the case has been randomly reassigned to District

Judge David N. Hurd; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiffs in

accordance to the Local Rules.

IT IS SO ORDERED.

August 11, 2021
Albany, New York




                                       2
